Detailed Action
This Final office action is in response to amendment filed on 06/01/2021. Claims 1, 3-4, 6-12, 14-15 and 17-20 are pending. Claims 1, 11-12 and 20 are amended.

Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objection:
In view of Applicant’s amendments to claims 1, 11-12 and 20, the objection of claims 1, 11-12 and 20 have been withdrawn.
Claim Rejection:
Applicant's arguments, filed 06/01/2021, with respect to amended of independent claims 1, 11-12 and 20 under35 USC 103, to the combination of Brown, Marcel and Burks, have been fully considered but are not persuasive.
In response to applicant’s argument that the Office action has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented. The examiner respectfully disagrees with the applicant. In response to applicant's arguments, see Brown, Marcel and Burks are analogous art because all references concern displaying updated message window that allows a user to modify assumptions and intent throughout the conversation. Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combination of Brown, Marcel and Burks precisely teaches such as Brown discloses a method for implement a virtual assistant through a conversation graphical user interface, such as describing the conversation GUI user interaction to modify the assumptions through chat applications, Marcel discloses a method to selects a term as an actionable term in text messaging, such as displaying a selectable actionable terms overlaid within the communication window and Burks discloses a method for automatically generate and display one or more potential search queries selected by crowd source search history and user can modify search terms through chat application. The 

In response to applicant’s argument that the claims are allowable over Brown, Marcel and Burks because “there is no disclosure in Brown, Marcel and Burks fails to teach, or even suggest, "updating, based upon the request, the communications window, wherein the updated communications window comprises a summary of the conversation including plurality of prepopulated variable terms and allows user interaction to adjust the summary including adjustment of the plurality of prepopulated variable terms, wherein each of the prepopulated variable terms comprise terms within the communication window that can be changed during the conversation, wherein at least one of the plurality of prepopulated variable terms represents an assumption by the online assistant based upon the user input and is populated utilizing crowd-sourced information identifying a popular term selection for the at least one of the plurality of prepopulated variable terms in view of attributes of the user," (pg. 11-12).  Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  Brown discloses a method for implement a virtual assistant through a conversation graphical user interface, such as describing the conversation GUI user interaction to modify the assumptions (Brown Fig:7-8 and [0111]-[0113]), Marcel discloses a method to selects a term as an actionable term in text messaging, such as displaying a selectable actionable terms overlaid within the communication window (Marcel Fig:5j and [0151]) and Burks discloses a method for automatically generate and display one or more potential search queries selected by crowd source search history (Burks Fig: 4A-B and [0116] .  It would have been obvious to a person of ordinary skill in the art to modify Brown such that it for allowing a user to modify assumptions and intent throughout the conversation through communication window.  Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.
The applicant asserts that the cited reference of “Brown teachings are readily distinguishable from the claimed limitations. While, in the present application, the user does provide input and the online assistant does make assumptions in order to prepopulate variable terms, the variable terms prepopulated in the present application are terms to supplement the input provided by the user” (pg.12-14). Examiner respectfully disagrees. See Examiner updated his/her citation and Brown does teach into [0073]; conversation GUI 114 also includes an interface area 124 that captures input from the user 102, including via typed input. Further see into Fig:6-8 and [0110]; the user is fine with his input of “Play Crazy” because that is what he indeed said and meant to say. But, further suppose that the user did not intend to play the song “Crazy”. The conversation GUI 114 allows the user to view the assumptions that went into this selection and to modify the assumptions. Further see into [0111]; the variable-response module 126 uses any number of various pieces of information to generate possible outcomes, and then chooses one (e.g., best or highest confidence score, one that matches some user preference, etc.) as the response. Further [0112]; type assumption 702 and associated title assumption 704 reveal that the variable-response module 126 assumed the user wanted to play a “song” entitled “Crazy”. The player assumption 706 and corresponding player name assumption 708 indicate that the person affiliated with the song “Crazy” is a musical artist named “Willie Nelson”. The source assumption 710 notes the source location of the audio file as being from the user's “Media Library”. Further see into [0113]; those assumptions may also be called “variables”.  Further see into Fig:8 and [0114]-[0115] teaches how user can change the assumption. So Brown clearly teach that the system may update the communications window based upon the request by the user for assistance finding a particular item or items matching a particular request, such as the user does provide input and the online assistant does make assumptions in order to prepopulate variable terms.
The applicant alleges that the combination of Brown, Marcel and Burks does not teach or suggest amended limitation, “wherein at least a subset of the plurality of prepopulated variable terms comprise terms not included in the user input and further refine the user input”, (pg.14). The examiner respect fully disagrees with the applicant. The examiner has updated his/her mapping of Brown to show support for this limitation in Fig:7 and [0110]-[0112]: “user is fine with his input of “Play Crazy” because that is what 126 uses any number of various pieces of information to generate possible outcomes, and then chooses one (e.g., best or highest confidence score, one that matches some user preference, etc.) as the response. the assumptions include a type 702, a title 704, a player 706, a player name 708, and a source 710. The type assumption 702 and associated title assumption 704 reveal that the variable-response module 126 assumed the user wanted to play a “song” entitled “Crazy”. The player assumption 706 and corresponding player name assumption 708 indicate that the person affiliated with the song “Crazy” is a musical artist named “Willie Nelson”. The source assumption 710 notes the source location of the audio file as being from the user's “Media Library”. Further see into [0113]; those assumptions may also be called “variables”. So Brown clearly teaches that a subset of the plurality of prepopulated variable terms comprise terms not included in the user input.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended of independent claims 1, 11-12 and 20. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1, 11-12 and 20.

Additional Art Noted:
US 20170242913 A1: a method for utilizing semantic information in association with a search query.
US 20160285816 A1: a method for commerce entity access to a messaging system is authorized based on a social networking relationship between the business and messaged users, and in which messaging between businesses and users is customized according to social networking information.
US 10162817 B2: a method for computer messaging bot creation

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8-12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown; Fred A. et al. (US Publication 20130283168 A1, hereinafter Brown), in a view of VAN OS; Marcel et al. (US Publication 20160154544 A1, hereinafter Marcel) and in a view of Burks; Michael (US Publication 20180196854 A1, hereinafter Burks).

Regarding Claim 1 is an independent claim, Brown discloses a method, comprising: utilizing at least one processor to execute computer code that performs the steps of (Brown: Fig: 1 and [0077]):
providing, on a display device (Brown: Fig:1 and [0078]; electronic device 104 may include various additional components, such as one or more output devices (e.g., displays)), a communications window, wherein the communications window comprises a request for user input to start a conversation with an online assistant (Brown: Fig:1 and [0071]; a conversation graphical user interface (GUI) 114 from a virtual-assistant service 116); 
receiving the user input, wherein the user input identifies a request by a user to be completed by the online assistant (Brown: Fig:6 and [0109]; the user's first input following the welcome dialog representation 120(1) is to “Play Crazy”); 
updating, based upon the request, the communications window, wherein the updated communications window comprises a summary of the conversation including a plurality of prepopulated variable terms (Brown: Fig:7 and [0110]; suppose the user is fine with his input of “Play Crazy” because that is what he indeed said and meant to say. But, further suppose that the user did not intend to play the song “Crazy”. The conversation GUI 114 allows the user to view the assumptions that went into this selection and to modify the assumptions, further see into [0111]; FIG. 7 shows a second instance 700 of the UI 110 in which the conversation GUI 114 is refreshed after the user selects the control 602 of FIG. 6. The assistant-originated dialog representation 120(2) is expanded to an “edit mode” to allow the user to examine the underlying assumptions. In determining the response, the variable-response module 126 uses any number of various pieces of information to generate possible outcomes, and then chooses one (e.g., best or highest confidence score, one that matches some user preference, etc.) as the response, further see into [0112]; the assumptions include a type 702, a title 704, a player 706, a player name 708, and a source 710. The type assumption 702 and associated title assumption 704 reveal that the variable-response module 126 assumed the user wanted to play a “song” entitled “Crazy”, further see into [0113]; Those assumptions may also be called “variables”) and allows user interaction to adjust the summary including adjustment of the plurality of prepopulated variable terms (Brown: Fig:7-8 and [0114]; Each assumption graphic element may further include an expand control, as shown by the icon in the lower left corner of the boxes. Actuation of these expand controls allows the user to change the assumption. Suppose, for example, that the user wants to look at the player assumption 706 by actuating the associated expand control, further see into [0115];  FIG. 8 shows a third instance 800 of the UI 110 that is presented in response to selection of the expand control associated with the player assumption 706. A menu 802 of alternative assumptions is presented in proximal location to the player assumption 706 to visually convey the connection. In this illustration, the alternative assumption menu 802 includes four options: (1) “actor”, which allows the user to change artist to actor, (2) “athlete”, which allows the user to change artist to athlete, (“It does an updating user summary of communication window with providing more selectable option to the user into a communication window to offer query enhancements”)), 
wherein at least one of the plurality of prepopulated variable terms represents an assumption by the online assistant based upon the user input (Brown: [0111]; determining the response, the variable-response module 126 uses any number of various pieces of information to generate possible outcomes, and then chooses one (e.g., best or highest confidence score, one that matches some user preference, etc.) as the response, and further see into [0075]; the variable-response module 126 may map the user query to an intent based on a context of the query and may then map the intent to a response, again with reference to the context of the query. After identifying the response, the virtual-assistant service 116 and/or the service provider 106 may provide the response the computing device 104 for presentation to the user 102) and 
wherein at least a subset of the plurality of prepopulated variable terms comprise terms not included in the user input and further refine the user input (Brown: Fig:7 and [0112]; the assumptions include a type 702, a title 704, a player 706, a player name 708, and a source 710. The type assumption 702 and associated title assumption 704 reveal that the variable-response module 126 assumed the user wanted to play a “song” entitled “Crazy”),
iteratively updating the communications windows based upon user input adjusting the summary, wherein the user input adjusting the summary comprises the user selecting one of the provided suggestions (Brown: Fig:9 and [0122]; the user wanted to play the movie “Crazy” and selects the clarification element 904(2), further see into [0122];  the conversation GUI 114 is refreshed to show the new assistant-originated dialog representation 120(4) (i.e., “Now playing “Crazy” starring Waylon Payne”). This is shown at the instance of time T3 in FIG. 9).

However Brown may not obviously recite every aspect of
wherein each of the prepopulated variable terms comprise terms within the communication window that can be changed during the conversation, 
providing, responsive to indication of selection of one of the plurality of prepopulated variable terms, suggestions for changing the one of the plurality of prepopulated terms overlaid within the communications window; and
Marcel teaches:
wherein each of the prepopulated variable terms comprise terms within the communication window that can be changed during the conversation (Marcel: Fig:7E and [0185]; messages 702 and 704 (as illustrated in FIGS. 7A-7B) and related content 720 for The Skateboard movie that includes the ability to buy tickets for the movie. Specifically, the related content 720 allows for selection of a show time for the movie, and indication of a number of tickets to purchase), 
providing, responsive to indication of selection of one of the plurality of prepopulated variable terms (Marcel: Fig: 5A-5L and [0165]; electronic device displays (634) the plurality of terms (e.g., in a messaging application), wherein one or more of the actionable terms are visually distinguished from other terms (e.g., the actionable terms are one or more of highlighted, underlined, bolded, etc.), such as illustrated in FIGS. 5A-5L and 5O), suggestions for changing the one of the plurality of prepopulated terms overlaid within the communications window (Marcel:  Fig:5J and [0151]; FIG. 5J. Specifically, the electronic device optionally displays a ticket purchase user interface element 556 along with messages 506 and 508 on touch screen 112. A user can then choose options for the tickets to be purchased (e.g., quantity, section, seat number, price, etc.)); and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for implement a virtual assistant through a conversation graphical user interface as taught in Brown with further a method to selects a term as an actionable term in text messaging as taught by Marcel. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an enhanced communication functionality so reduces the cognitive burden on a user when interacting with a user interface of the device of the disclosure, thereby creating a more efficient human-machine interface (Marcel: [0159]).

However Brown and Marcel may not obviously recite every aspect of
is populated utilizing crowd-sourced information identifying a popular term selection for the at least one of the plurality of prepopulated variable terms in view of attributes of the user; 
Burks teaches:
is populated utilizing crowd-sourced information identifying a popular term selection for the at least one of the plurality of prepopulated variable terms in view of attributes of the user (Burks: Fig:4A and [0094]; after receiving explicit consent to do so, the application extension may analyze the message sent by computing device 10 mentioning "dinner". As such, in accordance with the techniques described herein, the application extension may determine the subset of one or more queries to include a query for nearby food and restaurants, a query for nearby bars, and a recent search query, further see into [0070]; application extension 23 may select the search query that is selected by users of other computing devices more often, as indicated by the crowdsourced search history and further see into [0116]; the contextual information comprises one or more of calendar data, message data, a current time, a current location, a search history associated with a user of the computing device, a user account associated with the application, a crowdsourced search history associated with users of other computing devices, and message recipient data, (“providing a one or more query based on most likely selected by crowd source search history based on collected contextual information of user and a crowdsourced search history associated with users”)); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for implement a virtual assistant through a conversation graphical user interface as taught in Brown and Marcel with further a method for automatically generate and display one or more potential search queries selected by crowd source search history as taught by Burks. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an executing an application extension having integrated search query prediction may reduce the amount of time and the number of user inputs required to obtain relevant search results, which may simplify the user experience and may reduce power consumption of the computing device (Burks: [0004]).

In response to claim 3, is a dependent on claim 1, Brown, Marcel and Burks disclose a method comprising:
Brown and Burks may not obviously recite every aspect of
wherein at least one of the plurality of prepopulated variable terms is based upon history of the user.
However, Marcel teaches:
wherein at least one of the plurality of prepopulated variable terms is based upon history of the user (Marcel: Fig:5A and [0136]; selects one or more terms in the communications as actionable terms (e.g., terms that can be selected to perform an associated operation) based on word lists that are context-specific and further see into [0161]; current context of the plurality of terms is based on one or more of: a current application on the electronic device, a time of day, one or more recently used applications on the electronic device, a location of the electronic device, and previously received terms on the electronic device (606) (e.g., certain previously received terms optionally trigger certain word lists). For example, “movie” triggers movie title wordlist, “dinner” triggers restaurant word list, “game” triggers sports word list, “TV” triggers television show word list, etc. FIGS. 5A-5D illustrate some of these contexts).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for implement a virtual assistant through a conversation graphical user interface as taught in Brown with further a method to selects a term as an actionable term in text messaging as taught by Marcel. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an enhanced communication functionality so reduces the cognitive burden on a user when interacting with a user interface of the device of the disclosure, thereby creating a more efficient human-machine interface (Marcel: [0159]).

In response to claim 4, is a dependent on claim 1, Brown, Marcel and Burks disclose a method comprising:
wherein the updated communications window comprises a displayed result, wherein the displayed result comprises a response to the user input by the online assistant (Brown: Fig:2B and [0092]; Upon receipt of the response, the conversation GUI 114 is refreshed or updated to include the response. The response may be provided as one of the textual-based dialog representations. For example, a new assistant-originated dialog representation 120(2), further see into [0093]; results from searching based on the misspelled text string “Cobo San Lucas” is provided in the content area 202 of the UI 110).

In response to claim 8, is a dependent on claim 1, Brown, Marcel and Burks disclose a method comprising:
However Brown and Burks may not obviously recite every aspect of
wherein each of the plurality of prepopulated variable terms are annotated with a data type.
However, Marcel teaches:
wherein each of the plurality of prepopulated variable terms are annotated with a data type (Marcel: Fig:5J and [0151]; FIG. 5J. Specifically, the electronic device optionally displays a ticket purchase user interface element 556 along with messages 506 and 508 on touch screen 112).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for implement a virtual assistant through a conversation graphical user interface as taught in Brown with further a method to selects a term as an actionable term in text messaging as taught by Marcel. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an enhanced communication functionality so reduces the cognitive burden on a user when interacting with a user interface of the device of the disclosure, thereby creating a more efficient human-machine interface (Marcel: [0159]).

In response to claim 9, is a dependent on claim 8, Brown, Marcel and Burks disclose a method comprising:
However Brown and Burks may not obviously recite every aspect of
upon selection of at least one of the plurality of prepopulated variable terms by a user, a selector, wherein the selector is based upon the annotated data type of the selected at least one of the plurality of prepopulated variable terms.
Marcel teaches:
upon selection of at least one of the plurality of prepopulated variable terms by a user (Marcel: Fig:5F and [0148]; response to the selection of “the Game” 520 in FIG. 5F), a selector, wherein the selector is based upon the annotated data type of the selected at least one of the plurality of prepopulated variable terms (Marcel: Fig:5J and [0151]; FIG. 5J. Specifically, the electronic device optionally displays a ticket purchase user interface element 556 along with messages 506 and 508 on touch screen 112. A user can then choose options for the tickets to be purchased (e.g., quantity, section, seat number, price, etc.), and can purchase the tickets from the electronic device (e.g., by selecting the “Buy Now” button)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for implement a virtual assistant through a conversation graphical user interface as taught in Brown with further a method to selects a term as an actionable term in text messaging as taught by Marcel. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an enhanced communication functionality so reduces the cognitive burden on a user when interacting with a user interface of the device of the disclosure, thereby creating a more efficient human-machine interface (Marcel: [0159]).

In response to claim 10, is a dependent on claim 9, Brown, Marcel and Burks disclose a method comprising:
However Brown and Burks may not obviously recite every aspect of
wherein the updating comprises updating the selected at least one of the plurality of prepopulated variable terms in the communications window based upon a selection by the user of a selector provided for the selected at least of the plurality of prepopulated variable terms.
However, Marcel teaches:
wherein the updating comprises updating the selected at least one of the plurality of prepopulated variable terms in the communications window based upon a selection by the user of a with the provided selector provided for the selected at least of the plurality of prepopulated variable terms (Marcel: Fig:5I-5J and [0151]; response to the selection of “the Game” 520 in FIG. 5I, the electronic device optionally allows for the purchase of tickets for the Knicks vs. Lakers game corresponding to the term “the Game” 520 in FIG. 5J).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for implement a virtual assistant through a conversation graphical user interface as taught in Brown with further a method to selects a term as an actionable term in text messaging as taught by Marcel. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an enhanced communication functionality so reduces the cognitive burden on a user when interacting with a user interface of the device of the disclosure, thereby creating a more efficient human-machine interface (Marcel: [0159]).

Regarding Claim 20 is an independent claim, Brown discloses a method, comprising: utilizing at least one processor to execute computer code that performs the steps of (Brown: Fig: 1 and [0077]):
-7-Atty. Docket No.: IN920160392US1 (790.311)providing a chatbot display window corresponding to a chatbot and allowing a user to interact with an online assistant, wherein the chatbot display window requests user input (Brown: Fig:1 and [0071]; a conversation graphical user interface (GUI) 114 from a virtual-assistant service 116, further see into Fig:2A; “the virtual assistant 118 initiates the conversation (e.g., “Hi, I'm Anna What can I do for you today?”)”); 
receiving, at the chatbot, the user input, wherein the user input provides instructions to the online assistant (Brown: Fig:6 and [0109]; the user's first input following the welcome dialog representation 120(1) is to “Play Crazy”); 
updating, based upon the user input, the chatbot display window, wherein the updated chatbot display window comprises (i) a returned result based upon the instructions (Brown: Fig:6 and [0109]; “Play Crazy”, as illustrated in the first user-originated dialog representation 122(1). The variable-response module 126 makes several assumptions and decides the most likely response that satisfies the confidence threshold would be to play the song “Crazy” by Willie Nelson. The second assistant-originated dialog representation 120(2) contains the response, “Now playing Crazy by Willie Nelson”) and (ii) a summary including the instructions comprising additional user adjustable terms, wherein the user adjustable terms are Brown: Fig:7 and [0110]; suppose the user is fine with his input of “Play Crazy” because that is what he indeed said and meant to say. But, further suppose that the user did not intend to play the song “Crazy”. The conversation GUI 114 allows the user to view the assumptions that went into this selection and to modify the assumptions, further see into [0111]; FIG. 7 shows a second instance 700 of the UI 110 in which the conversation GUI 114 is refreshed after the user selects the control 602 of FIG. 6. The assistant-originated dialog representation 120(2) is expanded to an “edit mode” to allow the user to examine the underlying assumptions. In determining the response, the variable-response module 126 uses any number of various pieces of information to generate possible outcomes, and then chooses one (e.g., best or highest confidence score, one that matches some user preference, etc.) as the response, further see into [0112]; the assumptions include a type 702, a title 704, a player 706, a player name 708, and a source 710. The type assumption 702 and associated title assumption 704 reveal that the variable-response module 126 assumed the user wanted to play a “song” entitled “Crazy”, further see into [0113]; Those assumptions may also be called “variables”)),  
wherein at least one of the user adjustable terms represents an assumption by the online assistant based upon the user input ((Brown: [0111]; determining the response, the variable-response module 126 uses any number of various pieces of information to generate possible outcomes, and then chooses one (e.g., best or highest confidence score, one that matches some user preference, etc.) as the response, and further see into [0075]; the variable-response module 126 may map the user query to an intent based on a context of the query and may then map the intent to a response, again with reference to the context of the query. After identifying the response, the virtual-assistant service 116 and/or the service provider 106 may provide the response the computing device 104 for presentation to the user 102) and 
wherein at least a subset of the plurality of prepopulated variable terms comprise terms not included in the user input and further refine the user input (Brown: Fig:7 and [0112]; the assumptions include a type 702, a title 704, a player 706, a player name 708, and a source 710. The type assumption 702 and associated title assumption 704 reveal that the variable-response module 126 assumed the user wanted to play a “song” entitled “Crazy”),
iteratively updating the chatbot display window based upon the user providing at least one selection of a suggestion for the one of the user adjustable terms (Brown: Fig:9 and [0122]; the user wanted to play the movie “Crazy” and selects the clarification element 904(2), further see into [0122];  the conversation GUI 114 is refreshed to show the new assistant-originated dialog representation 120(4) (i.e., “Now playing “Crazy” starring Waylon Payne”). This is shown at the instance of time T3 in FIG. 9).
However Brown may not obviously recite every aspect of
wherein each of the user adjustable terms comprise terms within the chatbot display window that can be changed during the conversation, 
providing, responsive to indication of selection of one of the user adjustable terms, suggestions for changing the one of the user adjustable terms overlaid within the chatbot display window; and
However, Marcel teaches:
wherein each of the user adjustable terms comprise terms within the chatbot display window that can be changed during the conversation (Marcel: Fig:7E and [0185]; messages 702 and 704 (as illustrated in FIGS. 7A-7B) and related content 720 for The Skateboard movie that includes the ability to buy tickets for the movie. Specifically, the related content 720 allows for selection of a show time for the movie, and indication of a number of tickets to purchase), 
providing, responsive to indication of selection of one of the user adjustable terms (Marcel: Fig: 5A-5L and [0165]; electronic device displays (634) the plurality of terms (e.g., in a messaging application), wherein one or more of the actionable terms are visually distinguished from other terms (e.g., the actionable terms are one or more of highlighted, underlined, bolded, etc.), such as illustrated in FIGS. 5A-5L and 5O), suggestions for changing the one of the user adjustable terms overlaid within the chatbot display window Marcel:  Fig:5J and [0151]; FIG. 5J. Specifically, the electronic device optionally displays a ticket purchase user interface element 556 along with messages 506 and 508 on touch screen 112. A user can then choose options for the tickets to be purchased (e.g., quantity, section, seat number, price, etc.)); and

However Brown and Marcel may not obviously recite every aspect of
is populated utilizing crowd-sourced information identifying a popular term selection for the at least one of the user adjustable terms in view of attributes of a user providing the user input; 
However, Burks teaches:
is populated utilizing crowd-sourced information identifying a popular term selection for the at least one of the user adjustable terms in view of attributes of a user providing the user input (Burks: Fig:4A and [0094]; after receiving explicit consent to do so, the application extension may analyze the message sent by computing device 10 mentioning "dinner". As such, in accordance with the techniques described herein, the application extension may determine the subset of one or more queries to include a query for nearby food and restaurants, a query for nearby bars, and a recent search query, further see into [0070]; application extension 23 may select the search query that is selected by users of other computing devices more often, as indicated by the crowdsourced search history and further see into [0116]; the contextual information comprises one or more of calendar data, message data, a current time, a current location, a search history associated with a user of the computing device, a user account associated with the application, a crowdsourced search history associated with users of other computing devices, and message recipient data, (“providing a one or more query based on most likely selected by crowd source search history based on collected contextual information of user and a crowdsourced search history associated with users”)); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for implement a virtual assistant through a conversation graphical user interface as taught in Brown and Marcel with further a method for automatically generate and Burks. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an executing an application extension having integrated search query prediction may reduce the amount of time and the number of user inputs required to obtain relevant search results, which may simplify the user experience and may reduce power consumption of the computing device (Burks: [0004]).

Regarding claims 11 and 12 are similar in scope to claim 1 and is rejected similarly.
Regarding claim 14 is similar in scope to claim 3 and is rejected similarly.
Regarding claim 15 is similar in scope to claim 4 and is rejected similarly.
Regarding claim 18 is similar in scope to claim 9 and is rejected similarly.
Regarding claim 19 is similar in scope to claim 10 and is rejected similarly.


Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Marcel and Burks as applied to claim 1, and in further view of Changxue Ma et al. (US Publication 20060229862 A1, hereinafter Ma).

In response to claim 6, is a dependent on claim 1, Brown, Marcel and Burks disclose a method comprising:
However Brown, Marcel and Burks may not obviously recite every aspect of
wherein at least one of the plurality of prepopulated variable terms is selected based upon an uncertainty score.
However, Ma teaches:
wherein at least one of the plurality of prepopulated variable terms is selected based upon an uncertainty score (Ma: [0016]; confidence value is a measure of the accuracy of the verbal recognition component 202 , further see into [0018]; Examples of semantic confidence operators include an average operator, a selector operator, a maximum confidence operator, and a minimum confidence operator, further see into [0022]; a minimum confidence operator, the semantic unit confidence score is generated by selecting the minimum confidence value from the words in the semantic tag (“examiner consider minimum confidence value as an uncertainty score”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for implement a virtual assistant through a conversation graphical user interface as taught in Brown, Marcel and Burks with further a method for interpreting a verbal input in a multimodal dialog system are provided as taught by Ma. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a correct recognition of verbal inputs to a voice dialog system for reducing errors in interpreting the verbal inputs and subsequent actions taken (Ma: [0003]).

In response to claim 7, is a dependent on claim 6, Brown, Marcel and Burks disclose a method comprising:
However Brown, Marcel and Burks may not obviously recite every aspect of
wherein user confirmation is requested for a prepopulated variable term having an uncertainty score above a predetermined threshold.
However, Ma teaches:
wherein user confirmation is requested for a prepopulated variable term having an uncertainty score above a predetermined threshold (Ma: [0026]; error dialog is initiated when the semantic unit confidence score is less than a threshold value. Further, a confirmation dialog may be generated to confirm a verbal input when the semantic unit confidence score is less than the threshold value, further see into [0017]; if the confidence value of name is more than the pre-determined threshold value and the confidence value of place is less than the threshold value, a clarification dialog that asks, “Call where? Work or home?” is generated (“examiner consider semantic unit confidence score is less than a threshold value such as the system may associate with higher an uncertainty score so having an uncertainty score above a predetermined threshold and the system may request clarification from the user”). 
Brown, Marcel and Burks with further a method for interpreting a verbal input in a multimodal dialog system are provided as taught by Ma. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a correct recognition of verbal inputs to a voice dialog system for reducing errors in interpreting the verbal inputs and subsequent actions taken (Ma: [0003]).

Regarding claim 17 is similar in scope to claim 7 and is rejected similarly.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804,10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354,1361, 47 USPQ2d 1516,1522-23 (Fed. Cir. 1998).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRITISHA N PARBADIA/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145